Title: To Thomas Jefferson from James Walker, 21 December 1805
From: Walker, James
To: Jefferson, Thomas


                  
                     Sir, 
                     Shadwell 21st. Decr. 1805
                  
                  I am much disappointed in my expectations of gettin money from you by the last post, as I have promised the payment of some about that time for beef bought some weeks ago. if it is convenient please send by the next post two hundred dollars for the purpose of buying Pork as I have not procured any as yet for want of money—the probability is that unless I can purchase shortly none can be had, I have taken to work with me the fellow which you had of Mr. Tho. E. Randolph, so far as I have tried him he does tolerably well, We have the Dam considerably more than half done. should the weather continue good shall complete it this winter also the waste in the canal, The tool Mill will start the day after tomorrow, you may probably think it has been a long time about as it has but it has been for want of Timber & Irons in due time, I have bee oblige to work some at the large mill, agreeable to your desire shall try to get it in opperation by the time that the crop now growing will be ready to grind,
                  I am with respect your Obt H. Servt. &c
                  
                     James Walker 
                     
                  
               